       Case 2:19-cr-00448-DLR Document 35 Filed 02/12/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-19-00448-002-PHX-DLR
10                        Plaintiff,                 AMENDED SCHEDULING ORDER
11   v.
12   James B. Panther, Jr.,
13                        Defendant.
14
15         Having considered the parties’ Joint Motion to Continue Deadlines, and good cause
16   appearing;
17         IT IS ORDERED granting the Joint Motion to Continue Deadlines (Doc. 34), and
18   the following deadlines are hereby amended:
19                Discovery and Disclosure Deadlines:
20                1.     Government’s disclosure of Jencks Act material and witness
21                       impeachment material: March 27, 2020
22                8.     Defendants’ disclosure of Rule 26.2 material: April 3, 2020
23                Trial Submissions:
24                1.     Proposed jury questionnaires, if any: March 30, 2020
25                2.     Proposed voir dire questions: March 30, 2020
26                3.     Joint statement of case: March 30, 2020
27                4.     Joint proposed jury instructions: March 30, 2020
28                5.     Joint proposed verdict form: March 30, 2020
       Case 2:19-cr-00448-DLR Document 35 Filed 02/12/20 Page 2 of 2



 1                 6.     Motions in Limine: March 23, 2020
 2                 7.     Responses to Motions in Limine: March 30, 2020
 3                        No replies are to be filed.
 4                 8.     Hearing on Motions in limine: April 27, 2020, at 1:30 p.m.
 5                 9.     Disclosure of summary charts: April 3, 2020
 6                 10.    Disclosure of final exhibit and witness lists: April 3, 2020
 7   All other hearings and deadlines established in the Court’s November 12, 2019, Scheduling
 8   Order (Doc. 31) shall remain in effect.
 9          No excludable delay shall occur as a result of this Order.
10          Dated this 12th day of February, 2020.
11
12
13
                                                   Douglas L. Rayes
14                                                 United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
